Exhibit 3.1 ROSS MILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TO NRS CHAPTER78) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20110008947-52 Filing Date and Time 01/06/201112:14 PM Entity Number E0007062011 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation: MEDIA MECHANICS, INC. 2. Registered Agent for Service of Process: (check only one box) x Commercial Registered Agent: INCORP SERVICES, INC. Name o Noncommercial Registered Agent ORo Office or Position with Entity (name and address below) (name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Nevada Street Address City Zip Code Nevada Mailing Address (if different from street address) City Zip Code 3.Authorized Stock: (Number of shares corporation isauthorized to issue) Number of shares With par value:300,000,000 Par value Per share: $0.001 Number of shares Without par value: 0 4. Name & Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional pages if more than three directors/trustees 1.MATTHEW ZIPCHEN - SEE ATTACHED Name 2 HENDERSON NV 89074-7722 Street Address City State Zip Code 2. Street Address City State Zip Code 3. Name Street Address City State Zip Code 5.Purpose: (optional –see Instructions) The purpose of this corporation shall be: 6.Name, Address And Signature of Incorporator: (attach additional pages if more thanone incorporator) INCORP SERVI - SEE ATTACHED X/s/INCORP SERVICES, INC. Name Incorporator Signature 2 HENDERSON NV 89074-7722 Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent: I hereby accept appointment as Resident Agent for the above named entity. X/s/INCORP SERVICES, INC. 1/6/2011 Authorized Signature of Registered Agent of On Behalf of registered Agent Entity Date This form must be accompanied by appropriate fees. Articles of Incorporation (PURSUANT TO NRS CHAPTER78) CONTINUED Includes data that is too long to fit in the fields on the NRS 78 Form ENTITY NAME: MEDIA MECHANICS, INC. FOREIGN NAME TRANSLATION: Not Applicable PURPOSE: Not Applicable REGISTERED AGENT NAME: INCORP SERVICES, INC. STREET ADDRESS: Not Applicable MAILING ADDRESS: Not Applicable ADDITIONAL Directors/Trustess Name: MATTHEW ZIPCHEN Address: 2 City: HENDERSON State: NV ZIP Code: 89074-7722 ADDITIONAL Incorporators Name: INCORPSERVICES, INC. Address: 2 City: HENDERSON State: NV ZIP Code: 89074-7722 CORPORATE CHARTER I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that MEDIA MECHANICS, INC., did on January 6, 2011, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on January 6, 2011 /s/ Ross Miller Ross Miller Secretary of State
